 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-257 MCE
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           ORDER
14   RAHMAN LAKHANI, et al.                            DATE: December 11, 2019
                                                       TIME: 10:00 a.m.
15                              Defendants.            COURT: Hon. Morrison C. England, Jr.
16
17                                            STIPULATION

18         1.     By previous order, this matter was set for status on December 11, 2019.

19         2.     By this stipulation, defendants now move to continue the status conference until January

20 30, 2020, and to exclude time between December 11, 2019, and January 30, 2020, under Local Code T4.
21         3.     The parties agree and stipulate, and request that the Court find the following:

22                a)      The government has represented that the discovery associated with this case

23         includes over a hundred thousand of pages of documents, electronically imaged devices, and

24         video and audio files. That discovery has been either produced directly to counsel and/or made

25         available for inspection and copying.

26                b)      Counsel for defendants desire additional time to continue reviewing the large

27         volume of discovery, consult with his clients, review the current charges and research related

28         defenses, to discuss pretrial motions and immigration consequences, research potential

      STIPULATION REGARDING EXCLUDABLE TIME            1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1        sentencing exposure, including conducting an analysis of the Guidelines, and to otherwise

 2        prepare for trial.

 3                c)      Counsel for defendants believe that failure to grant the above-requested

 4        continuance would deny them the reasonable time necessary for effective preparation, taking into

 5        account the exercise of due diligence, and prevent continuity of counsel.

 6                d)      The government does not object to the continuance.

 7                e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendants in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of December 11, 2019 to January 30,

12        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13        T4] because it results from a continuance granted by the Court at defendants’ request on the basis

14        of the Court’s finding that the ends of justice served by taking such action outweigh the best

15        interest of the public and the defendants in a speedy trial.

16
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
     Dated: December 10, 2019                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ ROSANNE L. RUST
 8                                                           ROSANNE L. RUST
                                                             MICHAEL D. ANDERSON
 9                                                           Assistant United States Attorneys
10
11   Dated: December 10, 2019                                /s/ PATRICK K. HANLY
                                                             Patrick K. Hanly
12                                                           Counsel for Defendants
                                                             Rahman Lakhani, N. Ali Enterprises,
13                                                           Inc., and 21 Century Distribution, Inc.

14
15
16                                                   ORDER
17          IT IS SO ORDERED.
18 Dated: December 11, 2019
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
